  Case 19-12291        Doc 81     Filed 03/11/21 Entered 03/11/21 12:17:25          Desc Main
                                    Document     Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS

                                       )
IN RE:                                 )               CHAPTER 13
                                       )               CASE NO. 19-12291-JEB
MARIO TRAVASCIO, JR.,                  )
                                       )
                       Debtor          )
                                       )

                    MOTION AND APPLICATION OF DEBTOR TO
             EMPLOY LAER REALTY PARTNERS AS REAL ESTATE BROKER

To the Honorable Janet E. Bostwick, U.S. Bankruptcy Judge:

         Now comes the Debtor, Mario Travascio, Jr. (hereinafter “Debtor”), by and through his

Attorney, Cynthia R. Ravosa, (hereinafter “Attorney”) pursuant to Fed. R. Bankr. P. 2014(a) and

MLBR 2014-1(a) and hereby makes application to this Court for an Order authorizing the

employment of LAER Realty Partners to act as a real estate broker for the Debtor with respect to 75

Stetson Avenue, Swampscott, Massachusetts (the “Property”). In support thereof, the Attorney for

the Debtor respectfully submits the following:

    1. On July 1, 2019, the Debtor commenced this case by filing a Voluntary Petition under

         Chapter 13 of the United States Bankruptcy Code.

    2. The property of the bankruptcy estate includes the Debtor’s interest in the Property. The

         Debtor is the record owner of the Property.

    3. The Property is the subject of an ongoing adversary proceeding, Travascio v. U.S. Bank, N.A.,

         as Trustee, 19-01146, Bankr. D. Mass. with regard to a purported foreclosure of the Property.

    4. The Parties to said adversary proceeding have agreed to let the Debtor market the property for

         sale as a potential means of resolving the dispute.

    5. The Debtor’s Chapter 13 Plan, not yet confirmed, includes a provision to sell the Property at
Case 19-12291          Doc 81    Filed 03/11/21 Entered 03/11/21 12:17:25            Desc Main
                                   Document     Page 2 of 4



        fair market value.

 6. The Debtor hereby applies for authority to employ LAER Realty Partners, a full-service real

        estate firm, to render the following services in accordance with the terms listed below:

           a. Sell the Debtor’s Property located at 75 Stetson Avenue, Swampscott, Massachusetts,

               for a commission, subject to approval of this Court, of 5.0% (five percent) of the

               selling price to realtor and up to 2.0% (two percent) to the Buyer’s Agent if

               applicable, if the Court approves a sale of the Property to the purchaser obtained by

               realtor (so long as such sale actually closes) and on such other terms and conditions as

               this Honorable Court deems fair and equitable;

           b. Said real estate firm, LAER Realty Partners, and its agents, if permitted to sell said

               Property, agree to comply with all Orders of this Court, including all applicable laws,

               rules, and regulations attendant to said employment.

 7. To the best of the Debtor’s knowledge, information, and belief, Broker and its agents and/or

        members, represent no interest adverse to the Debtor’s estate in the matters for which it is to

        be retained.

 WHEREFORE, the Debtor respectfully requests that this Court enter an Order:

   i.      authorizing the employment of LAER Realty Partners in accordance with the terms and
           conditions set forth above; and

  ii.      granting such other and further relief as it deems just and proper.


                                                       Respectfully submitted,
                                                       The Debtor,

                                                       Mario Travascio, Jr.

                                                       By his attorney,

                                                       /s/ Cynthia R. Ravosa




                                                   2
  Case 19-12291       Doc 81     Filed 03/11/21 Entered 03/11/21 12:17:25            Desc Main
                                   Document     Page 3 of 4



                                                       Cynthia R. Ravosa, Esquire
                                                       Massachusetts Bankruptcy Center
                                                       One South Avenue
                                                       Natick, MA 01760
                                                       (508)-655-3013
                                                       (617) 720-1104 (fax)
                                                       BBO No. 696996
Dated: March 11, 2021                                  massachusettsbankruptcycenter@gmail.com

                                    CERTIFICATE OF SERVICE

I, Cynthia R. Ravosa, Esq., counsel for the Debtor, Mario Travascio, Jr., hereby certify that on this
11th day of March, 2021, served the foregoing Application to Employ, Affidavit, Declaration, and
Exhibit by causing a true copy thereof to be delivered as follows:

19-12291 Notice will be electronically mailed to:

Carolyn Bankowski-13-12
13trustee@ch13boston.com

John Fitzgerald
USTPRegion01.BO.ECF@USDOJ.GOV

Matthew M. Hamel on behalf of Plaintiff Mario Travascio, Jr.
mhamel@ravosalaw.com

Cynthia Ravosa on behalf of Debtor Mario Travascio, Jr.
massachusettsbankruptcycenter@gmail.com, G63887@notify.cincompass.com

Richard S. Ravosa on behalf of Plaintiff Mario Travascio, Jr.
massachusettsbankruptcycenter@gmail.com, G63887@notify.cincompass.com

Michael E. Swain on behalf of Creditor U.S. Bank Trust as Trustee of the Tiki Series III Trust
mswain@dhnewengland.com, bankruptcy@dhnewengland.com

Michael E. Swain on behalf of Defendant SN Servicing Corporation
mswain@dhnewengland.com, bankruptcy@dhnewengland.com

Michael E. Swain on behalf of Defendant U.S. Bank Trust, National Association, as Trustee of the
Tiki Series III Trust
mswain@dhnewengland.com, bankruptcy@dhnewengland.com

Notice was mailed via First Class Mail postage pre-paid to:

U.S. Bank Trust as Trustee of the Tiki Seriec/0 SN Servicing Corp323 5th StreetEureka, CA 95501-
0305




                                                   3
 Case 19-12291     Doc 81   Filed 03/11/21 Entered 03/11/21 12:17:25     Desc Main
                              Document     Page 4 of 4



Credit One Bank 6801 S Cimarron RdLas Vegas, NV 89113-2273
Harmon Law Offices. P.C. 150 California StNewton, MA 02458-1068
Merrick Bank 10705 S Jordan Gtwy Ste 200South Jordan, UT 84095-3977
SN Servicing Corporation 13702 Coursey Blvd Ste 1ABaton Rouge, LA 70817-1370
SYNCB/JC Penny 170 W Election Rd Ste 125Draper, UT 84020-6425
Salem Five Cents Savings 71 Washington StSalem, MA 01970-3505
Town of Swampscott 22 Monument AveSwampscott, MA 01907-1977
U.S. Bank, N.A. 425 Walnut StCincinnati, OH 45202-3930

Dated: March 11, 2021
                                                /s/ Cynthia R. Ravosa
                                                CYNTHIA. RAVOSA




                                            4
